
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


NON-COMPETITION AGREEMENT


        THIS NON-COMPETITION AGREEMENT, dated as of September 7, 2004 (this
"Agreement"), is made and entered into by and among Serologicals Corporation, a
Delaware corporation ("Serologicals"), and Ian W. Ratcliffe, an individual
resident of the Commonwealth of Virginia ("Ratcliffe" or "you").

Recitals

        WHEREAS, Mr. Ratcliffe is one of the principal beneficial owners of
equity in Upstate Group, Inc., a Delaware corporation (the "Company");

        WHEREAS, Serologicals, the Company, Cavalier Acquisition Company, LLC, a
Delaware limited liability company and a wholly-owned, indirect subsidiary of
Serologicals (the "Sub"), and the Stockholder Representative (as defined
therein) have entered into that certain Agreement and Plan of Merger, dated as
of September 7, 2004 (the "Merger Agreement"), pursuant to which the Company and
the Sub will be merged (the "Acquisition");

        WHEREAS, as a result of the Acquisition, Serologicals will acquire
ownership of all capital stock of the Company and will acquire the goodwill of
the Company and its subsidiaries;

        WHEREAS, Mr. Ratcliffe will receive a portion of the consideration paid
by Serologicals to the holders of the capital stock of the Company in connection
with the Acquisition;

        WHEREAS, simultaneously with the execution and delivery of this
Agreement, Mr. Ratcliffe is executing an employment agreement (the "Employment
Agreement") with the Company, pursuant to which he will occupy a senior
executive position with the Company for an initial term of one year, pursuant to
which he will receive substantial remuneration; and

        WHEREAS, as a condition to the Acquisition, the parties agreed to enter
into this Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties agree as
follows:

Section 1.    Background.    Following the Acquisition, the Company and its
subsidiaries and affiliates will be engaged in the business of: (i) researching,
developing, manufacturing, marketing and selling (A) research reagent products
for cell signaling research; (B) bulk enzyme products; or (C) multiplex products
and services based on the Luminex platform; and (ii) providing drug specificity
screening services for any target (the "Business"). You acknowledge and agree
that:

        a.     The Company is headquartered in the Commonwealth of Virginia, has
significant business operations in North America and Europe and provides
services to companies located throughout the world; therefore, you further
acknowledge that it is reasonable to limit your post-employment competitive
activities within North America and Europe (the "Territory") and that it is
reasonable to restrict your post-employment competitive activities for a period
that commences on the date of the consummation of the Acquisition and that
expires on the later to occur of: (i) the first anniversary of the termination
of your employment with the Company or one of its subsidiaries or affiliates for
"Cause" (as defined in the Employment Agreement) or following your voluntary
resignation, other than for "Good Reason" (as defined in the Change in Control
Executive Severance Agreement entered into by the Company with you); (ii) the
termination of your employment with the Company or one of its subsidiaries or
affiliates without cause or by you for "Good Reason" (as defined in the Change
in Control Executive Severance Agreement entered into by the Company with you);
and (iii) the second anniversary date of the consummation of the Acquisition
(the "Non-Competition Period");

--------------------------------------------------------------------------------



        b.     during the course of your ownership of, and employment with, the
Company, you developed and received and had access to confidential and
proprietary information and trade secrets of the Company, including but not
limited to confidential and secret business and marketing plans, technical data,
strategies, and studies, detailed customer and/or client lists and information
relating to the operations and business requirements of those customers and/or
clients ("Confidential Information");

        c.     Serologicals has a legitimate interest in protecting the valuable
Confidential Information;

        d.     The Company's customer and client contacts and relations have
been and are established and maintained at great expense to the Company and are
a major asset of the Acquisition;

        e.     you have had and may continue to have, unique and extensive
exposure to and personal contact with the Company's customers and clients; and

        f.      this Agreement is entered into for good and valuable
consideration.

Section 2.    Restrictive Covenants.

        2.1    Non-Competition.    You agree that, during the Non-Competition
Period, you will not, directly or indirectly (whether on your own behalf or as
an owner, stockholder, partner, joint venturer, investor, member, officer,
director, agent, independent contractor, associate, executive, consultant or
licensor) carry on, be engaged in, or take part in the Business, or any business
that the Executive knows the Company has firm plans to enter into in the next
12 months, in the Territory in competition with the Company or its subsidiaries
and affiliates; provided however, that the ownership of 5% or less of the
outstanding shares of any publicly traded corporation shall not be considered in
direct or indirect competition with the Business.

        2.2    Non-Solicitation of Customers.    You agree that, during the
Non-Competition Period, you will not, directly or indirectly (whether on your
own behalf or as an owner, stockholder, partner, joint venturer, investor,
member, officer, director, agent, independent contractor, associate, executive,
consultant or licensor) solicit, divert, take away, or attempt to solicit,
divert or take away, any customer, client, supplier, or distributor of the
Company or its subsidiaries and affiliates, with whom you had material business
contact during your employment with the Company for the purpose of competing in
the Business with the Company or its subsidiaries and affiliates.

        2.3    Non-Solicitation of Employees.    You agree that, during the
Non-Competition Period, you will not, directly or indirectly (whether on your
own behalf or as an owner, stockholder, partner, joint venturer, investor,
member, officer, director, agent, independent contractor, associate, executive,
consultant or licensor) hire or solicit or encourage to leave employment or
other service of the Company or its subsidiaries or affiliates any employee or
independent contractor of the Company or its subsidiaries or affiliates;
provided, however, that the hiring of such employee shall not be deemed a breach
of this Section 2.3 where said employee responded to a general advertisement for
an open position.

        2.4    Non-Disclosure.    You agree to hold in strict confidence, during
the Non-Competition Period, all Confidential Information; to not disclose or
release said Confidential Information and not to permit it to be disclosed by
your agents, associates or employees, to any person, corporation, institution or
other entity; and not to use, or permit the use of, the Confidential Information
for any purpose other than the business of the Company, its subsidiaries and
affiliates, without first obtaining the express written permission of
Serologicals to do so, or except pursuant to a further contractual agreement.

        2.5    Reasonable Restrictions.    You acknowledge that the restrictions
and covenants contained in this Agreement are reasonably necessary to protect
the good will and legitimate business interests of the Company, its subsidiaries
and affiliates and are not overbroad, overlong or unfair (including in

2

--------------------------------------------------------------------------------




duration and scope). You also acknowledge that your breach of these covenants
would cause the Company, its subsidiaries and affiliates serious, irreparable
injury or loss.

        2.6    Legal and Equitable Remedies.    You agree that Serologicals (or
its subsidiaries or affiliates) will be entitled to immediate injunctive relief
for any breach or threatened breach of this Agreement, and that a restraining
order and/or an injunction may be issued against you, in addition to any other
rights or remedies at law Serologicals (or its subsidiaries or affiliates) may
have.

Section 3.    Miscellaneous.

        3.1    Effective Date of Agreement.    This Agreement shall be effective
on the date that the Acquisition is consummated. If the Acquisition is not
consummated, this Agreement shall be null and void and shall have no force or
effect from and after the date on which the Merger Agreement is terminated.

        3.2    Assignment.    This Agreement is assignable in whole or in part
to any subsidiaries or affiliates of Serologicals or to any successor to
Serologicals or the Company, whether by merger, consolidation, sale of stock,
sale of assets or otherwise.

        3.3    Applicable Law/Modification.    This Agreement will be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Virginia without reference to its choice of law rules. This
Agreement may not be amended, modified or supplemented except by written
agreement of you and an officer of Serologicals.

        3.4    Severability.    If any provision or clause of this Agreement
shall be declared or held illegal, invalid, void or unenforceable by any court
or other tribunal of competent jurisdiction, the remainder of such provision
shall not be thereby affected and shall be deemed severable from the remainder
of this Agreement and shall continue to be valid and enforceable. It is the
intention of the parties that, if any court or other tribunal construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
invalid, void or unenforceable because of the duration of such provision, the
geographic scope or the matter covered thereby, such court or other tribunal
shall reduce the duration, scope or matter of such provision to make it
enforceable and thereafter enforce it.

        3.5    Integration.    This Agreement supersedes all negotiations,
agreements and understandings among the parties with respect to the subject
matter of this Agreement. There are no other agreements, written or oral,
express or implied, between the parties, concerning the subject matter hereof.
This Agreement does not affect the enforceability or validity of the Employment
Agreement, the Merger Agreement or the other agreements contemplated thereby.

[Signatures follow on next page]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed, as of the date first above written.

    /s/ Ian W. Ratcliffe

--------------------------------------------------------------------------------

Ian W. Ratcliffe
 
 
Serologicals Corporation
 
 
By:
 
/s/  DAVID A. DODD      

--------------------------------------------------------------------------------

Name: David A. Dodd
Title: President and Chief Executive Officer

4

--------------------------------------------------------------------------------





QuickLinks


NON-COMPETITION AGREEMENT
